 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) with an effective date of May 30,
2014 (the “Effective Date”), is by and between Cytomedix, Inc., a Delaware
corporation (together with its affiliates and subsidiaries, the “Company”), and
Steven A. Shallcross (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Employee and the Company previously entered into a letter agreement
dated March 30, 2013; and

 

WHEREAS, the Company and the Employee desire the Employee to continue serving
the Company as its Executive Vice President, Chief Financial Officer, Secretary
and Treasurer; and

 

WHEREAS, the parties desire to provide that the Employee be employed by the
Company under the terms of this Agreement.

 

NOW THEREFORE in consideration of the mutual covenants contained herein as well
as other good and valuable consideration, the Company and the Employee hereby
agree as follows:

 

1.             Term of Employment; Office and Duties.

 

(a)             As of the Effective Date and subject to the terms and conditions
herein, the Company agrees to employ Employee as Executive Vice President, Chief
Financial Officer, Secretary and Treasurer, based in and around the
Gaithersburg, MD area. By Employee’s acceptance of this Agreement, Employee
accepts employment in those capacities and shall report to the Company’s Chief
Executive Officer and shall have such reporting relationships to the Audit
Committee and the Board of Directors as are required by and set forth in the
Company’s Bylaws, and rules and regulations applicable to the Company. Employee
shall have the powers, responsibilities, restrictions and authorities as are
assigned to Employee by the Chief Executive Officer and/or the Board of
Directors and shall devote his full working time and efforts to the best of his
ability, experience and talent to the performance of services, duties and
responsibilities as the Company’s Executive Vice President, Chief Financial
Officer, Secretary and Treasurer of the Company. Subject to the terms and
conditions set forth herein, Employee specifically acknowledges and accepts such
employment and agrees that both Employee and the Company retain the right to
terminate this relationship at any time, with or without cause, for any reason
not prohibited by applicable law upon notice as may be required by this
Agreement and otherwise subject to the terms of this Agreement. Employee
acknowledges that nothing in this Agreement is intended to create, nor should be
interpreted to create, a commitment of employment for any specified length of
time between the Company and Employee.

 

Page 1 of 14

 

  

(b)             The Employee shall devote substantially all of his working time
to the business and affairs of the Company other than during vacations of four
(4) weeks per year and periods of illness or incapacity; provided, however, that
nothing in this Agreement shall preclude the Employee from devoting time
required: (i) delivering lectures or fulfilling speaking engagements; (ii)
engaging in charitable community or industry activities, including sitting on
any boards of directors and/or committees of such organizations related to such
activities; or (iii) sitting on not more than two boards of directors of for
profit companies provided, however, that such activities do not interfere with
the performance of his duties hereunder. The Employee must obtain the Board’s
consent prior to accepting any such board of directors or board committee
memberships, which consent shall not be unreasonably withheld or delayed by the
Board.

 

2.             Compensation and Benefits.

 

For all services rendered by the Employee in any capacity during Employee’s
employment hereunder, including without limitation, services as an executive
officer or member of any committee of the Board of Directors or any subsidiary,
affiliate or division thereof, from and after the Effective Date the Employee
shall be compensated as follows:

 

(a)             Base Salary. The Company shall pay the Employee a fixed salary
(the “Base Salary”) in the gross amount of Two Hundred Ninety Thousand Dollars
($290,000) per year. The Base Salary is subject to applicable deductions as
required by law or authorized in writing by the Employee. The Board may
periodically review the Base Salary with a view to increasing such Base Salary
if, in the judgment of the Board the Employee merits such an increase. The Base
Salary will be paid to the Employee in accordance with the customary payroll
practices of the Company.

 

(b)             Annual Bonus. Upon the conclusion of each Fiscal Year during the
Term, provided that the applicable Evaluation Criteria, as defined herein, have
been attained, the Employee shall be entitled to receive an annual bonus (the
“Annual Bonus”) of up to 40% of the Base Salary, 80% of which will be based on
the Company performance and 20% on Employee’s personal performance. The “Fiscal
Year” is the period beginning on each January 1 and ending on the following
December 31. In order for the Employee to receive the Annual Bonus, the
Evaluation Criteria as established by the Board on the recommendation of the
Compensation Committee of the Board (the "Compensation Committee") for each
respective Fiscal Year must, in the sole and absolute determination of the
Board, be attained. As used herein, the term “Evaluation Criteria” refers to
such corporate, financial and/or individual performance goals and objectives for
each Fiscal Year as may be determined within the first sixty (60) days such
Fiscal Year by the CEO and Compensation Committee in consultation with the
Employee.

 

(c)             The Annual Bonus, if any, shall be paid to the Employee in a
lump sum, cash amount on or before March 15 following the end of the Fiscal Year
to which the Annual Bonus relates. If, before the end of such Fiscal Year, the
Employee’s employment with the Company is terminated by the Company without
Cause, or by the Employee for Good Reason, the Employee shall be entitled to
receive, at the time and in the manner set forth in the first sentence of this
subparagraph, a pro rata portion of the Annual Bonus that would have been
earned, if any, if the Employee had remained employed until the last day of the
Fiscal Year, such pro rata portion to be determined based upon the Employee’s
period of service during such Fiscal Year prior to the termination of
employment. If the Employee’s employment with the Company is terminated for any
other reason before the end of a Fiscal Year, the Employee will not have any
right to receive an Annual Bonus, or any portion thereof, for such Fiscal Year.

 

Page 2 of 14

 

  

(d)             Fringe Benefits, Option Grants and Miscellaneous Employment
Matters.

 

(i)             The Employee shall be entitled to participate in such employee
benefit plans or programs, including, without limitation, a Section 401(k)
retirement plan, of the Company established and amended and/or terminated from
time to time by the Board, available to other executives of the Company if any,
subject to the terms and conditions of such plans and programs.

 

(ii)         Except as otherwise provided herein, the Employee may be granted in
the sole and absolute discretion of the Board incentive and nonqualified stock
options (the “Employment Options”) on the last business day of each Fiscal Year
(provided the Employee is in the active employment of the Company on such day)
to purchase shares of the Company’s common stock (the “Common Stock”) with an
exercise price to be determined in the manner specified in the stock option or
equity incentive plan under which the grant is issued (which shall be no less
than the fair market value of the Common Stock on the date of grant). Any such
Employment Options shall be evidenced by a separate agreement between the
Company and the Employee, the terms of which will exclusively govern the
Employment Options. Notwithstanding the foregoing, with respect to any Fiscal
Year, the Company may grant in its sole and absolute discretion Employee a form
of equity award other than Employment Options, provided that any such award
shall have substantially similar vesting terms as stock options described
herein. Employee shall continue to have such rights (if any) to any stock
options granted previously by the Company, in accordance with the terms and
conditions of any such options granted.

 

(e)             Withholding and Employment Tax. The Company will be entitled to
deduct and/or withhold from any amounts owing to Employee any federal, state,
city, local or foreign withholding taxes, excise taxes, or employment taxes
imposed with respect to Employee’s compensation or other payments from the
Company or Employee’s ownership interest in the Company (including, without
limitation, wages, bonuses, dividends, the receipt or exercise of options and/or
other equity interest).

 

(f)             Vacation. Employee shall receive four (4) weeks of paid vacation
annually, administered in accordance with the Company’s existing vacation
policy.

 

(g)             Company Policies.         Employee agrees to comply to the
extent not inconsistent with this Agreement with all personnel policies and
procedures of the Company as the same now exist or may be hereafter implemented
by the Company from time to time, including (without limitation) those policies
contained in the Company’s employee manual or handbook which sets forth policies
and procedures generally for employees of the Company.

 

Page 3 of 14

 

 

3.             Business Expenses.

 

The Company shall pay or reimburse all reasonable travel and entertainment
expenses incurred by the Employee in connection with the performance of his
duties under this Agreement, including reimbursement for attending out-of-town
meetings of the Board in accordance with such procedures as the Company may from
time to time establish for senior officers and as required to preserve any
deductions for federal income taxation purposes to which the Company may be
entitled and subject to the Company’s normal requirements with respect to
reporting and documentation of such expenses. Notwithstanding the foregoing, all
expenses must be promptly submitted for reimbursement by the Employee. In no
event shall any reimbursement be paid by the Company after the end of the year
following the year in which the expense is incurred by the Employee.

 

4.             Termination of Employment.

 

Notwithstanding any other provision of this Agreement, Employee’s employment
with the Company may be terminated upon written notice to the other Party as
follows:

 

(a)             By the Company, in the event of the Employee’s death or
Disability (as hereinafter defined) or for Cause (as hereinafter defined). For
purposes of this Agreement, “Cause” shall mean: (i) the conviction of Employee
of a crime involving an act or acts of dishonesty, fraud or moral turpitude,
which act or acts constitute a felony; (ii) Employee’s failure, as reasonably
determined by the Board, to substantially perform Employee’s duties hereunder,
which failure is not cured within 30 days from receipt of written notice from
the Board specifically setting forth such failure; (iii) Employee having
committed acts or omissions constituting a breach of Employee’s duty of loyalty
or fiduciary duty to the Company or any act of dishonesty or fraud with respect
to the Company. A determination that Cause exists shall be made by at least a
majority of the members of the Board, excluding Employee. For purposes of this
Agreement, “Disability” shall mean Employee is, by reason of any medically
determinable physical or mental impairment as determined by a licensed physician
agreed to by the Company and Executive (or in the event that Executive and the
Company cannot so agree, by a licensed physician agreed upon by a physician
selected by Executive and a physician selected by the Company), which prevents
Executive from performing the duties incident to Executive’s employment
hereunder for a continuous period of not less than twelve (12) months, or is
determined to be totally disabled by the U.S. Social Security Administration.
The Company shall by written notice to the Employee specify the event relied
upon for termination pursuant to this Section 4(a), and Employee’s employment
hereunder shall be deemed terminated as of the date set forth in such notice,
except as otherwise set forth herein. In the event of any termination under
Section 4(a), 4(b), 4(c) or 4(d), the Company shall pay, no later than fourteen
(14) days following such termination, all amounts then due to the Employee by
the Company under Sections 2(a) of this Agreement for any portion of the payroll
period worked and/or any amounts earned but for which payment had not yet been
made up to the date of termination, any unreimbursed business expenses. In such
case, any amounts to which Employee is entitled under the Company’s benefit
plans pursuant to Section 2(d)(i) hereof shall be paid in accordance with the
applicable terms and conditions of such plans. If such termination was for
Cause, the Company shall have no further obligations to Employee under this
Agreement other than as set forth above and under any outstanding stock option
agreements. The Company and Employee expressly agree that, to the extent
Employee’s employment terminates because of death, any amounts payable shall be
made to Employee’s estate, except to the extent otherwise provided under the
terms of the instrument pursuant to which any such amount is paid.

 

Page 4 of 14

 

  

(b)             By the Company, in the absence of Cause, for any or no reason
and in its sole and absolute discretion, provided that in such event the Company
shall, as liquidated damages or severance pay, or both, pay to Employee an (A)
amount equal to the monthly Base Salary (at a monthly rate equal to the rate in
effect immediately prior to the date of the termination of the Employee’s
employment), on the same schedule and in the same manner as such payments would
have been made in the absence of Employee’s termination, for a period six (6)
months, and (B) COBRA premiums for the Employee and his spouse and dependents
under the Company’s group health plans for a period of twelve (12) months
(together, the “Termination Payments”) provided the Release described in
paragraph (f) below has been executed and any revocation period for such Release
has expired before the sixtieth (60th) day after the date of the termination of
the Employee’s employment (such 60th day hereinafter called the “Release Date”).
The first payment of the Termination Payments shall be made on the first regular
Company pay date that occurs following the 30th day after the Release Date. The
date of termination of employment without cause shall be the date specified in a
written notice of termination to Employee.

 

(c)             By the Employee for “Good Reason” following (i) a material
breach by the Company of the terms and provisions of this Agreement, (ii) a
diminution in Employee’s title authority, duties or responsibilities from title,
authority, duty or responsibilities consistent with the position of Executive
Vice President, Chief Financial Officer, Secretary and Treasurer of the Company
which, for the sake of clarity, shall include Employee no longer serving as
Executive Vice President, Chief Financial Officer, Secretary and Treasurer, or
(iii) the relocation of the offices of the Company by more than 50 miles without
the consent of Employee. Resignation by Employee for Good Reason shall be
communicated by delivery to the Company of a written notice from Employee
stating that Employee shall resign for Good Reason, stating the particulars
thereof, and the effective date of the resignation being no later than 180 days
from the date of the delivery of the notice (and no sooner than 30 business
days). The Company shall have 30 days from the receipt of such notice to effect
a cure of the actions or conditions constituting Good Reason, if and to the
extent that such actions or conditions are subject to cure in the reasonable
judgment of the Board. Upon a cure or correction thereof by the Company, such
actions shall no longer constitute Good Reason for purposes of this Agreement
and Employee and Company shall agree and acknowledge in writing the cure of the
actions or conditions constituting Good Reason and Employee’s employment shall
continue pursuant to the terms of this Agreement uninterrupted. In the event of
a termination by the Employee for Good Reason, the Company shall pay, as
liquidated damages or severance pay, or both, to Employee the same Termination
Payments in accordance with the same terms and conditions as set forth in (b)
above.

 

(d)             Employee may terminate his employment under this Agreement for
any other, or no reason upon thirty (30) days prior written notice to the
Company.

 

(e)             In the event of Employee’s termination by the Company without
Cause or by the Employee for Good Reason within sixty (60) days prior to or
during the 12-month period immediately following the consummation of a Change of
Control (as defined below) event or transaction, then subject to Section 4(f),
the Employee shall receive the following payments and benefits:

 

Page 5 of 14

 

  

(i)             a severance payment in an amount equal to the Employee’s annual
Base Salary in effect as of the termination date less applicable deductions and
withholdings, which amount shall be payable in a single lump sum within 30 days
after the termination date;

 

(ii)          a lump-sum payment in an amount equal to (A) the monthly COBRA
premium in effect under the Company’s group health plan as of the termination
date for the coverage in effect under such plan for the Employee (and his spouse
and dependents ) on such date multiplied by (B) 12, which amount shall be
payable in a single lump sum within 30 days after the termination date.; and

 

(iii)        notwithstanding any provision to the contrary in any applicable
equity compensation plan or any outstanding equity award agreement, the
treatment of the Employee’s outstanding equity awards shall be governed solely
by the following provisions: (A) all of the Employee’s then-outstanding equity
awards shall fully vest and all restrictions thereon shall lapse, and (B) to the
extent vested, all of the Employee’s outstanding stock options shall remain
exercisable until the first to occur of 12 months following the termination date
and each such stock option’s original expiration date.

 

As used herein, the term “Change in Control” shall mean the occurrence of any of
the following circumstances after the date hereof: (i) any “person” (as such
term is used in Section 13(d) or 14(d) of the Securities Exchange Act of 1934
(“Exchange Act”)), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation or other entity
owned directly or indirectly by the shareholders of the Company in substantially
the same proportions as their ownership of stock of the Company, shall have
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding voting securities;
(ii) the Company is a party to a merger, consolidation, share exchange, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board thereafter or
outstanding shares of common stock of the Company are converted into securities
of another company; or (iii) during any 15-month period, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new director whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board.

 

For the avoidance of doubt, the payments and benefits described under this
Section 4(d) shall be the only payments to which the Employee is entitled in the
event that the Employee’s employment terminates under this Section 4(d). Any
payments made to the Employee under Section 4(b) hereof shall offset payments to
which the Employee is otherwise entitled under this Section 4(d), and vice
versa.

 

Page 6 of 14

 

  

(f)             Any other provision of this Agreement notwithstanding, the
payments and benefits to the Employee set forth in Subsection (b) and (d) of
this Section 4 shall not be paid/provided unless the Employee (i) has timely
executed and not revoked a usual and customary form of general release of all
known and unknown claims that the Employee may then have against the Company or
persons affiliated with the Company in the form acceptable to the Company– (the
“Release”) and (ii) has agreed not to prosecute any legal action or other
proceeding based upon any of such claims.

 

5.             Confidential Information

 

All data, literature and information in any form related to the business of the
Company, including, but not limited to, customer lists, know-how, trade secrets,
product specifications, methods and techniques, and process information, whether
such information is written or oral, or which is developed, discovered or
created by Employee or the Company during Employee’s employment by the Company
will be considered confidential and proprietary data of the Company for the
duration of such employment and thereafter, whether or not it is expressly
designated proprietary or confidential (the "Confidential Information").
Employee will not disclose, reveal, transfer or use (except within the scope of
his duties) the Confidential Information to or with any other person, third
party, company or otherwise, without the prior written authorization of the
Company. All Confidential Information shall remain the property of the Company
and shall be promptly returned to the Company at its request, but in any event
immediately upon termination of Employee's employment hereunder, with all copies
or excerpts made therefrom. The term "Confidential Information" shall not
include information which is or becomes publicly available without breach of (a)
this Agreement, (b) any other agreement to which the Company is a party or
beneficiary, or (c) any duty owed to the Company by Employee or any third party
or (d) information required to be disclosed by any governmental authority;
provided that, if Employee desires to use any such information for any reason,
Employee shall bear the burden of proving that such information has become
publicly available without any such breach.

 

6.             Restrictive Covenants

 

(a)             Noncompete. In order to protect the goodwill and business and
professional relationships of the Company, Employee agrees that he will not
during the term of his employment with the Company and for a period of six (6)
months following termination of his employment with the Company, directly or
indirectly, either as an individual for his own account or enterprise, or as a
partner, owner, joint venturer, officer, director, employee, agent, salesman,
independent contractor, supplier, principal, consultant, or 1% or more owner of
any entity or third party.

 

(i)             Compete (as hereinafter defined) with the Company anywhere in
the Restricted Area (as hereinafter defined). For purposes of this Section 6(a)
"Compete" means to engage, participate or be involved in any respect in any
business that is competitive with the Company, or furnishing any aid, assistance
or service of any kind to any person or entity which competes with the business
of the Company, and (ii) "Restricted Area" means the continental United States;

 

Page 7 of 14

 

  

(ii)         hire or solicit for employment or as an independent contractor,
directly or indirectly, any of the Company's personnel in any capacity
whatsoever (which shall be deemed to include, without limitation, any existing
or (to Employee’s knowledge), prospective employee, consultant or independent
contractor of the Company);

 

(iii)        attempt directly or indirectly to induce any of the Company's
personnel to leave the employ of, or discontinue such person's consultant,
contractor, or other business association with the Company;

 

(iv)        solicit business that is competitive with the Company directly or
indirectly from any client of the Company. For purposes hereof, a person or
entity is a "client of the Company" if the Company is performing, has performed
during the previous twelve (12) months, or to the knowledge of the Employee is
contemplating performing at such time, services for such person or entity; or

 

(v)         interfere with, disrupt or attempt to disrupt the business
relationships, contractual or otherwise, between the Company and any of its
agents, clients, licensors, licensees, suppliers, employees or independent
contractors, including, without limitation, by inducing any client to become a
client of any company or entity whose business competes with the Company.

 

(b)             Reasonableness of Restraints. Employee acknowledges that:

 

(i)             The imposition of restrictions, restraints and limitations set
forth in Section 6 hereof are necessary for the reasonable and adequate
protection of the Company's business and do not prevent Employee from earning a
living.

 

(ii)         Each and every restriction, restraint and limitation set forth in
Section 6 hereof is reasonable in respect to geographic area, subject matter and
length of time.

 

(c)             Remedies. If Employee were to breach the covenants contained in
Section 5 or 6 hereof, monetary damages alone would not adequately compensate
the Company. In addition to all remedies available at law or in equity, in the
event that Employee breaches the covenants contained in Section 5 or 6 hereof,
the Company shall be entitled to seek interim restraints and permanent
injunctive relief for the enforcement thereof. The duration of Employee's
covenants set forth in Section 6 also shall be extended by a period of time
equal to the number of days, if any, during which Employee is in violation of
the provisions contained in Section 6. All of the rights and remedies of the
parties hereto shall be cumulative with, and in addition to, any other rights,
remedies or causes of action allowed by law or equity and shall not exclude any
other rights or remedies available to either of the parties hereto.

 

(d)             Binding Restrictions; Severability. Employee will continue to be
bound by the restrictions of Section 5 or 6 until their expiration, and shall
not be entitled to any additional compensation from the Company with respect
thereto. If at any time the provisions of this Section 5 or 6 shall be
determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, the same shall be
considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
Employee agrees that Section 5 or 6 as so amended shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.

 

Page 8 of 14

 

  

(e)             Other Obligations. The restrictive covenants set forth in
Section 5 and 6 hereof shall be in addition to, and not in lieu of, any
obligations which any party may have with respect to the subject matter hereof,
whether by contract, as a matter of law or otherwise. In the event of any
conflict between the provisions of Section 5 or 6 and any such other
obligations, those that provide the Company with the broadest and most effective
protection shall apply.

 

(f)             Non-Disparagement. Employee shall not, either during or after
the term of his employment with the Company, make any statements, whether oral
or in writing, that would tend to disparage or defame the Company, its products,
services, employees, officers, managers or members of the Board. Neither the
Company, nor any officer, director, employee, agent or affiliate will, either
during or after the term Employee’s employment with the Company, make any
statement, whether oral or in writing, that would tend to disparage or defame
the Employee.

 

(g)             Property of the Company. Employee agrees that all records,
files, memoranda, reports, client lists, programs, work product, or any other
similar records or documents relating to the Company's business (including
without limitation those which may have been used or prepared by Employee,
whether or not part of the Confidential Information), remain the sole personal
property of the Company and remain at all times, both during and after
Employee's employment with the Company, in the control of the Company. Employee
hereby waives and releases all claims of right of ownership thereto and Employee
hereby agrees that upon the termination of his employment with the Company for
any reason whatsoever, Employee shall immediately surrender all such records and
documents, and all copies thereof, together with any other property of the
Company in Employee's possession, to the Company at its principal business
office or such other location as directed by the Company.

 

(h)             Notification to New Employer. In the event that Employee leaves
the employ of the Company, Employee hereby gives his consent to notification by
the Company to his new employer about Employee's obligations under this
Agreement, including providing such new employer a copy of this Agreement. The
Company shall provide Employee a copy of such written notification (if any)
given to Employee's new employer pursuant to the immediately preceding sentence.
Employee hereby agrees to provide (prior to his commencement of employment with
such new employer) any such new employer a copy of this Agreement.

 

(i)             Survival of Restraints. The provisions of Section 5 and 6 shall
survive the termination of Employee's employment with the Company, whether such
termination is voluntary or involuntary, with or without cause, for any reason
whatsoever.

 

Page 9 of 14

 

  

7.             Dispute Resolution.

 

All disputes between the Parties arising from the construction or performance
of, or otherwise in connection with this Agreement, shall be finally settled in
Maryland, before one arbitrator pursuant to the rules of the American
Arbitration Association. The arbitration procedure and all decisions made by the
arbitrator shall be kept confidential, unless the Parties expressly consent to
the publication thereof in whole or in part. Unless oral hearings are requested
by a party, the arbitrator shall make his/her award on the basis of written
submissions. In the event of any proceeding between the Company and the Employee
with respect to the subject matter of this Agreement and the enforcement of the
rights hereunder and such proceeding results in final judgment or order in favor
of one of the Parties, which judgment or order is substantially inconsistent
with the positions asserted by the other Party in such litigation or proceeding,
the losing Party in such event shall reimburse the prevailing Party for all of
its reasonable costs and expenses relating to such litigation or other
proceeding, including, without limitation, its reasonable attorneys’ fees and
expenses. Such payments shall be made no later than sixty (60) days after the
final judgment or order is entered.

 

8.             Consolidation; Merger; Sale of Assets; Change of Control.

 

Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of business combination
provided that the entity resulting from or surviving such combination,
consolidation or merger, or to which such assets are transferred, or such
partnership or joint venture, assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term “Company,” as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect in accordance with its terms and shall
entitle the Employee and his heirs, beneficiaries and representatives to
substantially the same compensation, benefits, payments and other rights,
including but not limited to those provided for in Section 4(d) hereof, as would
have been their entitlement had such combination, consolidation, merger,
transfer of assets or formation of such partnership or joint venture not
occurred.

 

9.             Survival of Obligations.

 

Sections 2(c), 2(e), 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18,
19, 20 and 21 shall survive the termination for any reason of this Agreement
(whether such termination is by the Company, by the Employee, upon the
expiration of this Agreement or otherwise).

 

10.         Employee’s Representations.

 

The Employee hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by the Employee do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Employee is a
party or by which he is bound, (ii) the Employee is not a party to or bound by
any employment agreement, non-compete agreement or confidentiality agreement
with any other person or entity and (iii) upon the execution and delivery of
this Agreement by the Company and the Employee, this Agreement shall be the
valid and binding obligation of the Employee, enforceable in accordance with its
terms. The Employee hereby acknowledges and represents that he has consulted
with legal counsel regarding his rights and obligations under this Agreement and
that he fully understands the terms and conditions contained herein.

 

Page 10 of 14

 

  

11.         Company’s Representations.

 

The Company hereby represents and warrants to the Employee that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not materially conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound and (ii) upon the execution and delivery of
this Agreement by the Employee and the Company, this Agreement shall be the
valid and binding obligation of the Company, enforceable in accordance with its
terms.

 

12.         Enforcement.

 

Because the Employee’s services are unique and because the Employee has access
to confidential information concerning the Company, the parties hereto agree
that money damages alone may not be an adequate remedy for any breach of this
Agreement. Therefore, in the event of a breach or threatened breach of this
Agreement, the Company may, in addition to other rights and remedies existing in
its favor, apply to any court of competent jurisdiction in Maryland for
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).

 

13.         Severability.

 

In case any one or more of the provisions or part(s) of provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of this Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of this Agreement or any provision or provisions hereof in any
other jurisdiction; and this Agreement shall be reformed and construed in such
jurisdiction as if such provision or part of a provision held to be invalid or
illegal or unenforceable had never been contained herein and such provision or
part reformed so that it would be valid, legal and enforceable in such
jurisdiction to the maximum extent possible. If, in any judicial proceeding, a
court shall refuse to enforce any of such separate covenants, then such
unenforceable covenants shall be deemed eliminated from the provisions hereof
for the purpose of such proceedings to the extent necessary to permit the
remaining separate covenants to be enforced in such proceedings. If, in any
judicial proceeding, a court shall refuse to enforce any one or more of such
separate covenants because the total time, scope or area thereof is deemed to be
excessive or unreasonable, then it is the intent of the parties hereto that such
covenants, which would otherwise be unenforceable due to such excessive or
unreasonable period of time, scope or area, be enforced for such lesser period
of time, scope or area as shall be deemed reasonable and not excessive by such
court.

  

Page 11 of 14

 

  

14.         Entire Agreement; Amendment; Indemnification; Fees.

 

(a)             Entire Agreement. Except as otherwise set forth in this
Agreement, this Agreement contains the entire agreement between the Company and
the Employee with respect to the subject matter hereof and thereof and
supersedes and nullifies all previous agreements between the parties about the
Company’s employment of the Employee. This Agreement may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
or on behalf of the party against whom enforcement of any amendment, waiver,
change, modification or discharge is sought. No course of conduct or dealing
shall be construed to modify, amend or otherwise affect any of the provisions
hereof.

 

(b)             Indemnification. The Company shall enter into an Indemnification
Agreement with Employee that is customary for an executive officer of a public
reporting company and in the same form as provided to the members of the Board
of Directors.

 

(c)             Reimbursement. The Company will reimburse Employee an amount not
to exceed $7,500 for legal fees relating to the review of this Agreement by
counsel on behalf of Employee.

 

15.         Notices.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if physically delivered,
delivered by express mail or other expedited service or upon receipt if mailed,
postage prepaid, via registered mail, return receipt requested, addressed as
follows:

 

(a) To the Company: (b) To the Employee:         Cytomedix, Inc. Steven A.
Shallcross 209 Perry Parkway, Suite 7   Gaithersburg, MD 20877   Attn: Chairman
of the Compensation Committee

 

and/or to such other persons and addresses as any party shall have specified in
writing to the other.

 

16.         Assignability.

 

This Agreement shall be assignable by the Company but not the Employee, and
shall be binding upon, and shall inure to the benefit of, the heirs, executors,
administrators, legal representatives, successors and permitted assigns of the
parties. In the event that all or substantially all of the business of the
Company is sold or transferred, then this Agreement shall be binding on the
transferee of the business of the Company whether or not this Agreement is
expressly assigned to the transferee. This Agreement shall inure to the benefit
of and be enforceable by the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

Page 12 of 14

 

  

17.         Governing Law.

 

This Agreement shall be governed by and construed under the laws of the State of
Delaware.

 

18.         Waiver and Further Agreement.

 

Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof. Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.

 

19.         Headings of No Effect.

 

The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

20.         Section 409A of the Internal Revenue Code.

 

Each payment under this Agreement is intended to be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) or in compliance with
Code Section 409A, and the provisions of this Agreement will be administered,
interpreted and construed accordingly. Without limiting the generality of the
foregoing, the term “termination of employment” or any similar term under this
Agreement will be interpreted to mean “separation from service” within the
meaning of Code Section 409A to the extent necessary to comply with Code Section
409A. Furthermore, the right to a series of installment payments or in-kind
benefits under this Agreement is to be treated as a right to a series of
separate payments for purposes of Code Section 409A.

 

Notwithstanding anything in this Agreement to the contrary, for any year in
which the stock of the Company is tradable on an established securities market,
and the Employee meets the requirements of Code Section 416(i)(1)(A)(i), (ii),
or (iii) (applied in accordance with the regulations thereunder, but without
regard to Code Section 416(i)(5)) at any time during the 12 month period ending
on the last occurring December 31st (and is therefore a “Specified Employee”),
then, to the extent required by Code Section 409A, and the final regulations
thereunder, the Company shall pay any benefit which constitutes “deferred
compensation” under this Agreement within the meaning of the Code Section 409A
no earlier than the earliest of the following:

 

(1)         the expiration of the six month period (the “Deferral Period”)
measured from the date of the Employee’s ‘separation from service’ under Code
Section 409A; or

 

(2)         the date of the Employee’s death.

 

Page 13 of 14

 



 

Upon the expiration of the Deferral Period, all payments of deferred
compensation that would have been made during the Deferral Period (whether in a
single lump sum or in installments) shall be paid as a single lump sum to the
Employee or, if applicable, his or her beneficiary. This section shall not apply
to any payment which constitutes “separation pay” as described in Treasury
Regulation 1.409A-1(b)(9)(iii) or which constitute a “short-term deferral” as
described in Treasury Regulation 1.409A-1(b)(4).

 

To the extent required by Code Section 409A, with regard to any provision that
provides for the reimbursement of costs and expenses, or for the provision of
in-kind benefits:

 

(1)         The right to such reimbursement or in-kind benefit shall not be
subject to liquidation or exchange for another benefit;

 

(2)         The amount of expenses or in kind benefits available or paid in one
year shall not affect the amount available or paid in any subsequent year; and

 

(3)         Such payments shall be made on or before the last day of the
Employee’s taxable year following the taxable year in which the expense
occurred.

 

21.         Code Section 280G

 

Notwithstanding anything contained in this Agreement to the contrary, to the
extent that any of the payments and benefits provided for under this Agreement,
together with any payments or benefits under any other agreement or arrangement
between the Company or any of their subsidiaries or affiliates and Employee
(collectively, the “Payments”) would constitute a “parachute payment” within the
meaning of Section 280G of the Code, Employee shall receive total payments equal
to the greater, after the application of the excise tax imposed pursuant to
Section 4999 of the Code, of the Payments provided under this Agreement or the
amount of such Payments reduced to the greatest amount that would result in no
portion of the Payments being subject to such excise tax.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

 

    COMPANY:           CYTOMEDIX, INC.         By: /s/ Martin Rosendale    
Martin Rosendale     Chief Executive Officer           EMPLOYEE:           /s/
Steven A. Shallcross     Steven A. Shallcross

 

Page 14 of 14

